Given, J.
We first inquire as to the alleged fraud and want of consideration in the deed under which the Deed: consideration: fraud: cancellation. plaintiffs claim title. Frederick and Cath- . -m- . -, . ~ . erne Wegener were married m 1876 m j£angagi lived together but a few days, since which time they have been as strangers to each other. She continued to reside in Kansas, and Mr. Wegener most, if not all, of the time thereafter. *307until Ms death, in Iowa. Upon Ms petition and notice by publication, the decree of divorce, the validity of wMch is questioned, was granted October 14, 1884. Mr. Wegener died October 20, 1884,' seized of said •south half, southwest quarter by deed, and of said northwest quarter, northeast quarter by contract of purchase. The executors, under an order of court made in pursuance of the provisions of the will of .Frederick Wegener, and on the first day of October, 1886, assigned said contract of purchase, and executed a deed for said south half, of the southwest quarter, of section J to the defendant, W. Gh Marcue, in consideration of thirty-two hundred dollars paid by him. It was with knowledge of these matters, imparted by the public records, that the plaintiffs sought and received their quitclaim deed on May 22, 1889, from Catherine Wegener.
According to the appellants’ claim, the only consideration given for this deed was fifteen dollars. While it is true the value of this title depends upon the validity of the decree of divorce, and it is questioned whether Catherine Wegener could have any interest beyond the eighty acres of which deceased was seized by deed, and whether she was entitled to more than one third, still fifteen dollars is an inadequate price for even such an uncertain interest in eighty acres of land shown to be worth twenty-seven to twenty-eight dollars per acre. This quitclaim deed was executed upon the solicitation and representations of C. L. Trenery, acting in behalf of the plaintiffs. He visited Mrs. Wegener at her home in Wyandotte, Kansas, to secure the deed, and, according to her statements, induced her to execute it by numerous false representations, all of which he denies. To here discuss this testimony at length is unnecessary. It is enough to say that while neither of these witnesses seems to be entitled to the highest degree of credit, yet we think the circumstances, are largely corroborative of the testimony of *308Mrs. Wegener, especially tlie purpose for and the circumstances under which the deed was procured. It is evident that Mr. Trenery is a man of business experience, while Mrs. Wegener was quite ignorant of her rights under the peculiar circumstances. It was in keeping with the purpose for which Mr. Trenery went, that he would make strong representations, if necessary,, to induce her to execute the deed, and equally apparent that without some more potent influence the ten dollars which she says she received, or the fifteen dollars which he says he gave, she would not have executed the deed. It is surely not the province of a court, of equity to give its approval to a merely speculative transaction like this, when it is brought under strong' suspicion of fraud and unfair dealing. We think that for this reason alone the decree of the district court, 'dismissing the plaintiffs’ petition, and canceling the deed of Catherine Wegener to them, is correct, and should be affirmed.
This view renders it unnecessary that we here consider the other questions discussed. — Affirmed.